NOT PRECEDENTIAL

      UNITED STATES COURT OF APPEALS
           FOR THE THIRD CIRCUIT
                ___________

                    No. 21-3124
                    ___________

                GARFIELD DAVIS,
                                     Appellant

                          v.

                MANAGEMENT
     ____________________________________

   On Appeal from the United States District Court
             for the District of New Jersey
              (D.C. No. 2-19-CV-18301)
    District Judge: Honorable Brian R. Martinotti
    ____________________________________

  Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                 on April 14, 2022

Before: KRAUSE, BIBAS, and SCIRICA, Circuit Judges

           (Opinion filed: April 19, 2022)
     ____________________________________
                                        ___________

                                         OPINION*
                                        ___________

PER CURIAM

    Garfield Davis, proceeding pro se, appeals from an order of the District Court dismiss-

ing his civil action with prejudice. For the following reasons, we will vacate the District

Court’s judgment and remand for further proceedings.

    In his first complaint, which was amended prior to the District Court acting on it, Davis

named as defendants “Manag[e]ment[,] et al.” ECF No. 3, at 1. He alleged that he was a

“[b]lack senior citizen” and the victim of racial discrimination. Id. He claimed that it was

the “[l]ong-standing [p]olicy and [p]ractice of those of Management . . . to allow a man-

agement official” to charge persons of color higher rent than was specified in their rental

lease agreements, in violation of their Fourteenth Amendment rights. Id. After screening

the complaint pursuant to 28 U.S.C. § 1915A, the District Court sua sponte dismissed it

without prejudice and with leave to amend for failure comply with Fed. R. Civ. P. 8. ECF

No. 4. The Court noted that an exhibit attached to the complaint identified the property

management company as “Essex Plaza Co,” but found that the complaint failed to identify

a defendant. The District Court concluded that it therefore could not determine whether the

complaint provided sufficient notice to “defendant(s),” stated a cause of action, or provided

a basis for jurisdiction, as required by Rule 8(a). Id. at 3–4.



*
  This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
                                               2
   Davis filed a second amended complaint alleging similar facts—that a management

official acted under color of state law and pursuant to management policy and practice

when he singled Davis out because of his race and required him either to pay a higher rent

or face eviction. ECF No. 6, at 1–3. Davis asserted that the management staff’s “names are

not known but through a discovery can be found out.” Id. at 2. The District Court again

dismissed the complaint without prejudice under Rule 8(a), finding that it failed to remedy

the deficiencies of the first complaint and identify a defendant. It provided Davis an op-

portunity to file “a third and final amended complaint.” ECF No. 10.

   In his third amended complaint, Davis alleged that “Management Staff Member Mr.

Quin King” singled him out because of his race and required him to pay $244 in rent,

instead of the $220 rent required by his lease, or face eviction. ECF No. 11, at 1–2. Davis

asserted that he was “subjected to discrimination . . . while participating in a federally as-

sisted housing program” which would not have occurred had “the management staff and

its supervisory staff . . . been properly trained.” Id. at 3–4. The District Court noted that

Davis identified King as part of the Management staff and as someone “to whom the al-

leged discrimination can be attributed,” but it emphasized that he had only listed “Manage-

ment” as a defendant. ECF No. 14, at 3. The District Court, concluding that the complaint

did not cure the deficiencies, dismissed it with prejudice for failure to pass muster under

Rule 8 and closed the case. Davis timely appealed.

   We have appellate jurisdiction pursuant to 28 U.S.C. § 1291. We review a dismissal for

failure to comply with Rule 8 for abuse of discretion. See In re Westinghouse Sec. Litig.,

90 F.3d 696, 702 (3d Cir. 1996). To survive dismissal, the complaint “must not be so

                                              3
undeveloped that it does not provide a defendant the type of notice of claim which is con-

templated by Rule 8.” Umland v. PLANCO Fin. Servs., Inc., 542 F.3d 59, 64 (3d Cir. 2008)

(quotation marks and citation omitted).

   Upon review, we disagree with the District Court that Davis’s pleadings, when liberally

construed, fail to substantially comply with Rule 8. See Garrett v. Wexford Health, 938

F.3d 69, 92 (3d Cir. 2019) (recognizing that “a court must make reasonable allowances to

protect pro se litigants from the inadvertent forfeiture of important rights due merely to

their lack of legal training”). “Rule 8 imposes minimal burdens on the plaintiff at the plead-

ing stage,” requiring only “a short and plain statement” of the claims and the grounds for

jurisdiction. Id. Its purpose is to ensure that pleadings include the requisite who, what, and

why, that is, to “give the defendant fair notice of what the plaintiff's claim is and the

grounds upon which it rests.” Leatherman v. Tarrant Cty. Narcotics Intelligence & Coor-

dination Unit, 507 U.S. 163, 168 (1993) (internal quotation marks omitted and emphasis

added).

   As to the “who,” the pleadings must “identif[y] discrete defendants.” Garrett, 938 F.3d

at 93. In his third amended complaint, Davis specifically stated that he was “bring[ing] this

action against Management[,] a private entity.” ECF No. 11, at 5. Far from being “uniden-

tified and vague,” as the District Court found, the intended defendant is identifiable by the

pleadings as Essex Plaza Management Associates (EPMA) or one of its affiliates. See Fed.

R. Civ. P. 10(c) (providing that “[a] copy of any written instrument which is an exhibit to

a pleading is a part thereof for all purposes”); see also Yeseta v. Baima, 837 F.2d 380, 383

(9th Cir. 1988) (recognizing that the failure to list a defendant in the caption is not fatal

                                              4
where the allegations in the body of the complaint sufficiently identify the party).

   For example, the exhibits indicate that Davis rented a unit in “Essex Plaza I,” a property

managed by “Essex Plaza Co,” for which he received Section 8 rent subsidies from the

U.S. Department of Housing and Urban Development (HUD). See ECF No. 12, at 14-16,

24. Also, the exhibits include “Lease Amendment[s]” from the “Property Manager—Essex

Plaza Co” advising Davis of adjustments to his monthly rent, a “Resident Ledger” from

“Essex Plaza Co” listing his rental payments, a “Lease Addendum” identifying his landlord

as “Essex Plaza I,” and a “Notice to Quit and Notice of Rent Increase to Market Rent” from

the Manager of Essex Plaza I on EPMA’s letterhead. See id. at 15-16, 23. Moreover, Davis

provided a handwritten “Summons . . . against Management of 1060 Broad St. 07102,” see

ECF No. 3-2, at 10, and requested that the Court direct service on the defendant at that

address, see ECF Nos. 11, at 3–4, which is both his mailing address and the address listed

for Essex Plaza Co, Essex Plaza I, and EPMA. See Nos. 3-2, at 5; 12, at 22–23. To the

extent that it is unclear which “Essex” entity is the proper defendant, Davis should have

been given the opportunity he requested to identify it through discovery. See Munz v. Parr,

758 F.2d 1254, 1257 (8th Cir. 1985) (recognizing that “[d]ismissal is proper only when it

appears that the true identity of the defendant cannot be learned through discovery or the

court’s intervention”); accord Schiff v. Kennedy, 691 F.2d 196, 198 (4th Cir. 1982).

   As to the “what” and “why,” Davis plainly alleged that the “Management” of his rental

property, through its staff, discriminated against him on the basis of race in violation of

Title VI of the Civil Rights Act, 42 U.S.C. § 2000d, which provides that “[n]o person in the

United States shall, on the ground of race . . . be excluded from participation in, be denied

                                             5
the benefits of, or be subjected to discrimination under any program or activity receiving

Federal financial assistance.” ECF No. 11, at 4–5. These allegations provide a basis for

federal question jurisdiction and are sufficient to put the Essex defendant on notice of a

claim against it.1 The District Court therefore abused its discretion in dismissing the com-

plaint for failure to comply with Rule 8.2

    Based on the foregoing, we will vacate the District Court’s judgment and remand for

further proceedings consistent with this opinion. In so doing, we express no opinion as to

whether Davis’s claims may be otherwise subject to dismissal, including under Fed. R.

Civ. P. 12(b)(6).




1
  Notably, Davis filed an August 2020 letter from counsel for his “landlord, Essex Plaza
I,” acknowledging a complaint Davis filed concerning his rent increase as well as the com-
plaint he “attempted to file . . . in Federal Court,” but which, as of that date, “ha[d] not been
docketed or served.” See ECF No. 12, at 19–20.
2
 We find no support for Davis’s claim on appeal that the District Court judge discriminated
against him on account of his race.
                                               6